Citation Nr: 0734602	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March 2004, 
August 2005, and July 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  By the March 2004 rating 
decision, the RO, in pertinent part, denied service 
connection for back and right shoulder disorders.  
Thereafter, service connection was denied for tinnitus by the 
August 2005 rating decision.  Finally, by the July 2006 
rating decision, the RO granted service connection for 
bilateral sensorineural hearing loss, evaluated as zero 
percent disabling (noncompensable).

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's right 
shoulder claim.  Accordingly, this claim will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision has been completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's back disorder is 
causally related to active service.

3.  The veteran's tinnitus cannot be clearly disassociated 
from his service-connected bilateral sensorineural hearing 
loss.

4.  Audiological evaluations consistently reflect Level I 
hearing for the left ear.

5.  Audiological evaluations reflect either Level III or 
Level I hearing for the right ear.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§  3.159, 3.303 (2007).

2.  Service connection is warranted for tinnitus.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 CFR §§ 3.159, 4.1, 4.2, 
4.10, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board observes that, for the reasons stated 
below, it has determined that the veteran is entitled to a 
grant of service connection for his tinnitus; i.e., the Board 
is granting in full the benefit sought on appeal with respect 
to this claim.  Accordingly, any deficiency regarding either 
the duty to notify or the duty to assist has been rendered 
moot, and will not be further discussed.  

Turning to the other issues on appeal, the United States 
Court of Appeals for Veterans' Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the veteran was sent pre-adjudication notice 
by a letter dated in January 2004 regarding the March 2004 
rating decision.  In addition, the January 2004 letter also 
addressed the veteran's underlying claim of service 
connection for hearing loss.  Further, he was sent letters 
dated in March 2006 and June 2007 which contained the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case regarding his back and hearing loss 
claims.  All available medical records pertinent to these 
issues are in the claims folder, and nothing indicates that 
the veteran has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Further, he has had the opportunity to present evidence and 
argument in support of his claims, to include at his June 
2007 hearing.  He was also accorded VA examinations in 
February and November 2006 which evaluated his hearing loss.  
Although he has not undergone a VA medical examination 
regarding his back claim, for the reasons detailed below the 
Board finds that no examination or opinion is warranted with 
respect to this claim.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



A.  Back Disorder

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disorder.

The veteran has contended that he has a current back disorder 
due to an in-service injury, and provided details of this 
purported injury at his June 2007 hearing.  

Despite the foregoing, the Board observes that there is no 
indication of any back problems in the veteran's service 
medical records.  In fact, his spine was clinically evaluated 
as normal on his June 1969 expiration of term of service 
examination.  Moreover, he indicated on a concurrent Report 
of Medical History that he had not experienced back trouble 
of any kind.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  There was also no 
abnormal findings of his musculoskeletal system on a post-
service VA medical examination conducted in April 1970.

The Board further observes that there is no competent medical 
evidence of the veteran's back disorder until years after his 
separation from active duty.  For example, radiology reports 
dated in March 2005 - approximately 36 years after service - 
revealed mild osteoarthritis with no scoliosis of the 
thoracic spine, as well as osteoarthritis with cervical spasm 
of the cervical spine.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates any of the current disabilities to active service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the current back disorder to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a back disorder.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.



B.  Tinnitus

Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a grant of service connection for 
tinnitus.

The Board acknowledges that there is no indication of the 
veteran's tinnitus in his service medical records, nor on the 
April 1970 VA medical examination.  Moreover, the first 
competent medical evidence of tinnitus appears to be VA 
medical examinations conducted in February and November 2006, 
which indicated tinnitus of the left ear.  The veteran has 
since testified that he has tinnitus in both ears.

Despite the foregoing, the Board notes that the veteran has 
contended his tinnitus is due to in-service acoustic trauma.  
The RO acknowledged that he did experience such trauma, and 
that this was the cause of his bilateral sensorineural 
hearing loss, when it established service connection for that 
disability in the July 2006 rating decision.  Just as 
sensorineural hearing loss may be caused by acoustic trauma, 
so can tinnitus.  Additionally, tinnitus is often associated 
with, or a component of, sensorineural hearing loss.  The 
pathology underlying the veteran's tinnitus cannot be clearly 
disassociated from his service-connected bilateral 
sensorineural hearing loss.  Moreover, the November 2006 VA 
examination identified the onset of the tinnitus in 1969 
after exposure to artillery noise in the military.

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for tinnitus.  

II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected bilateral 
hearing loss.

Initially, the Board observes that none of the audiological 
evaluations conducted on the veteran's hearing indicate the 
pure tone threshold at each of the four specified frequencies 
is 55 decibels or more, or that the average puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz. Accordingly, the provisions 
of 38 C.F.R. § 4.86 are not for application in the instant 
case.

The February 2006 VA audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
18
22
40
56
40
40
LEFT
12
24
22
48
42
34

Speech recognition scores were 80 percent for the right ear, 
and 96 percent for the left ear. 

Under Table VI, these findings correspond to Level III 
hearing for the right ear and Level I hearing for the left 
ear.  These findings, in turn, correspond to the current 
noncompensable rating under Table VII.

On the subsequent November 2006 VA audiological evaluation 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
15
30
35
23.75
LEFT
10
15
15
30
40
25

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear. 

Under Table VI, these findings correspond to Level I hearing 
for both ears.  These findings, in turn, also correspond to 
the current noncompensable rating under Table VI.

There being no other audiological evaluations on file, the 
Board must find that there are no distinctive period(s) where 
the veteran met or nearly approximated the criteria for a 
compensable initial rating for his bilateral hearing loss.  
Consequently, he is no entitled to a compensable evaluation 
for this disability.  In short, the preponderance of the 
evidence is against the claim, and it must be denied.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.


REMAND

In regard to the right shoulder claim, the Board notes that 
unlike the back disorder, there is evidence of an in-service 
injury regarding this joint in the service medical records.  
Specifically, he indicated on his June 1969 Report of Medical 
History that he had injured his right shoulder when he fell 
from a truck.

The Board acknowledges that it was also indicated on the 
Report of Medical History that his right shoulder was okay.  
Further, his upper extremities were evaluated as normal on 
the concurrent expiration of term of service examination.  
The Board also reiterates that no abnormal findings of his 
musculoskeletal system were found on the April 1970 VA 
medical examination.  Nevertheless, the Board finds it is 
unclear from the evidence of record whether the veteran's 
currently diagnosed right median motor and sensory nerves 
entrapment is causally related to his in-service right 
shoulder injury.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin, 1 Vet. App. at 175; see also 38 C.F.R. 
§ 3.159(c)(4) (An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record . . . contains competent evidence that the 
claimant has a current disability . . . and indicates that 
the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.).  
In view of the foregoing, the Board concludes that an 
examination is necessary for a full and fair determination as 
to whether the veteran's current right shoulder disorder is 
causally related to his active service.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the veteran's claim of entitlement to 
service connection for a right shoulder disorder is REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all private and/or VA 
medical care providers who have treated 
the veteran for his right shoulder since 
March 2005.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of the veteran's right shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current right shoulder 
disorder is causally related to active 
service.  A complete rationale for any 
opinion expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


